DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-22-21 has been entered.
Applicant’s amendment, Declaration by Dr. Mitch Goldman and Declaration by Dr. Jay Barth filed on 6-22-21 have been entered.  Claims 49, 56-57 and 59 have been amended.  Claim 58 has been canceled.  Claims 49, 51-52, 54-57 and 59-63 are pending and under consideration.  It is noted that the “claim status” for claim 49 should be “Currently amended” rather than “previously presented”.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6-22-21 was filed after the mailing date of the Final Office Action on 3-22-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49, 51-52, 54-57 and 59-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase “a method of treating a human subject diagnosed with Mucopolysaccharidosis I (MPS I)” in lines 1-2 of claim 49 is vague and renders the claim indefinite.  It is unclear whether it is intended to treat Mucopolysaccharidosis I (MPS I) in a human subject diagnosed with Mucopolysaccharidosis I (MPS I), or it is intended to treat something other than the MPS I in a human subject diagnosed with Mucopolysaccharidosis I (MPS I).  If it is intended to treat something other than the MPS I in a human subject diagnosed with Mucopolysaccharidosis I (MPS I), then it is unclear what is intended to be treated in the human subject.  Claims 51-52, 54-57 and 59-63 depend from claim 49 but fail to clarify the indefiniteness.
The phrase “a polynucleotide that expresses a functional polypeptide for treating MPS I in the nerve and/or glial cells” in lines 6-7 of claim 49 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “a functional polypeptide for treating MPS I in the nerve and/or glial cells”.  It is unclear what kind of polypeptide is considered “functional” for treating MPS I in the nerve and/or glial cells.  It is unclear what criteria defines a polypeptide to be functional for treating MPS I in the nerve and/or glial cells.   The specification fails to specifically define the phrase “a functional polypeptide for treating 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49, 51-52, 54-57 and 59-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 49, 51-52, 54-57 and 59-63 are directed to a method of treating a human subject diagnosed with Mucopolysaccharidosis I (MPS I), comprising transducing nerve and/or glial cells of the brain or spinal cord of the human subject in need thereof by delivering a composition by intrathecal injection, intracistermal, or intracerebroventricular injection, wherein the composition comprises (a) a recombinant AAV9 genome comprising a polynucleotide that expresses a functional polypeptide for treating MPS I in the nerve and/or glial cells, and (b) a non-ionic, low-osmolar contrast agent.  Claim 51 specifies the composition is delivered by intrathecal injection.  Claim 52 specifies the intrathecal injection comprises delivery into the space under the arachnoid membrane of the brain or spinal cord.  Claim 54 specifies the non-ionic, low-osmolar contrast agent is selected from the group consisting of iobitridol, iohexol, iomepol, iopamidol, iopentol, iopromide, ioversol, ioxilan, and combinations thereof.  Claim 55 specifies the non-ionic, low-osmolar contrast agent is iohexol.  Claims 56-57 specify transducing nerve and/or glial cells of the brain or spinal cord comprises transducing nerve and/or glial cells of a brain stem and transducing nerve and/or glial cells of a motor cortex, respectively.  Claim 59 specifies the nerve and/or glial cells comprise one or more of a neuron, a lower motor neuron, a 
It is noted that the phrase “a method of treating a human subject diagnosed with Mucopolysaccharidosis I (MPS I)” in claim 49 is interpreted as treating the Mucopolysaccharidosis I (MPS I) in a human subject diagnosed with Mucopolysaccharidosis I (MPS I).

Nature of the invention: 
A method of treating a human subject diagnosed with Mucopolysaccharidosis I (MPSI), comprising transducing nerve and/or glial cells of the brain or spinal cord of the human subject in need thereof by delivering a composition by intrathecal injection, intracistermal, or intracerebroventricular injection, wherein the composition comprises (a) a recombinant AAV9 genome comprising a polynucleotide that expresses a functional polypeptide for treating MPS I in the nerve and/or glial cells, and (b) a non-ionic, low-osmolar contrast agent.  

The state of the prior art: 
The state or the art of treating Mucopolysaccharidosis I (MPSI) by delivering a composition comprising a rAAV9 genome comprising various polynucleotides encoding various functional polypeptides for treating MPS I of a human subject and a non-ionic, low-osmolar 

The breadth of the claims: 
The claims encompass treating different types of Mucopolysaccharidosis I (MPS I) by delivering rAAV9 comprising various type of genes encoding various function polypeptides and numerous different contrast agents to a human subject via intrathecal injection, intracistermal injection, or intracerebroventricular injection so as to provide therapeutic effects in treating MPS I in vivo.  The MPS I includes Herler syndrome (MPS I-H), Hurler-Scheie syndrome (MPS I-H/S) and Scheie syndrome (MPS I-S).

The level of skill: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses rAAV9 SMN (Survival Motor Neuron) was mixed with contrast agent, followed by ICV injection to effect placement of the composition to the CSF of SMN mutant mice.  rAAV9 SMN vector without contrast agent is used as a control experiment.  Injection of rAAV9 SMN at 108 vg/kg with contrast agent yield a median survival of SMN mutant mice of 20 days, while injection of an equivalent amount of rAAV9 SMN in the absence of contrast agent yield no survival ([0072]-[0073]).  Injection of rAAV9 SMN at 109 vg/kg with contrast agent yield a median survival of SMN mutant mice of 70 days, versus no survival of SMN mutant mice that were injected with an equivalent amount of rAAV9 SMN in the absence 10 vg/kg with contrast agent yield a median survival of SMN mutant mice of 100 days, versus a median survival of 70 days in SMN mutant mice that were injected with an equivalent amount of rAAV9 SMN in the absence of contrast agent ([0075]).  The survival of SMN mutant mice is increased following injection of rAAV9 SMN with contrast agent, relative to the survival of SMN mutant mice following injection of rAAV9 SMN in the absence of contrast agent ([0076]).
The specification fails to clearly state what contrast agent is used in the Examples of treating SMN mutant mice with rAAV9 SMN.  The specification fails to provide adequate guidance and evidence for how to treat different types of Mucopolysaccharidosis I (MPS I) by delivering rAAV9 comprising various type of genes encoding various functional polypeptides and numerous different contrast agents to a human subject via intrathecal injection, intracistermal injection, or intracerebroventricular injection so as to provide therapeutic effects in treating MPS I in vivo.  

The unpredictable nature of the art:
The specification fails to clearly state what contrast agent is used in the Examples of treating SMN mutant mice with rAAV9 SMN.  Different contrast agents differ in their chemical structures and biological functions.  Different contrast agents have different effects on treating MPS I in vivo and it was unpredictable at the time of the invention what kind of contrast agent would be able to provide therapeutic effects in treating various pathological symptoms of MPS I in vivo.  Further, it is unclear as to the metes and bounds of what would be considered “a functional polypeptide for treating MPS I in the nerve and/or glial cells”.  It is unclear what kind of polypeptide is considered “functional” for treating MPS I in the nerve and/or glial cells.  It is 
Declaration by Dr. Mitch Goldman describes a scAAV9.CLN3 was delivered to Cynomolgus monkeys via a single intrathecal lumbar administration and shows expression of human CLN3 throughout the brain and spinal cord.  scAAV9.CLN3 was intrathecally administered to Batten CLN3 patients according to the method claimed in the present application, and the interim clinical data showed that the mean (SD) yearly rate of change in UBDRS physical impairment score in the 3 low-dose subjects was 0.07 (3.33) versus the mean rate of 2.86 in natural history patients, suggesting potentially early signs of stabilization.  Declaration by Dr. Jay Barth describes scAAV9.CLN6 was intrathecally administered to Batten CLN6 patients and majority of patients receiving scAAV9.CLN6 demonstrates a beneficial effect in their motor and language scores on Hamburg Scale.  It is unclear what contrast agent is used in the Declaration by Dr. Goldman and it is unclear what kind of effect the contrast agent or which contrast agent has in treating CLN3 patients.  Declaration by Dr. Barth does not mention any use of contrast agent in treating CLN6 patient and it is unclear what would be the effect of the combination of AAV9 vector expressing gene of interest and the contrast agent in treating CLN6 patients.  Further, the claims of the instant invention read on treating Mucopolysaccharidosis I (MPS I) but not CLN3 or CLN6, which is totally different from the instantly claimed MPC I disease.  The pathological symptoms of MPS I are different from the pathological symptoms of CLN3 or CLN6.  Treatment of different disease or disorder has to be considered individually and the treatment data of CLN3 patient and CLN6 patient cannot be 
In addition, Mucopolysaccharidosis type I (MPS I) is a condition that affects many parts of the body, and it was divided into three separate syndrome: Hurler syndrome, Hurler-Scheie syndrome, and Scheie syndrome, and currently it is divided into the severe and attenuated types.  Pathological symptoms of MPS I include large head (macrocephaly), a buildup of fluid in the brain (hydrocephalus), heart valve abnormalities, distinctive-looking facial features that are described as “coarse”, an enlarged liver and spleen, a large tongue or vocal cords, narrow airway, clouding of the clear covering of the eye (cornea) which can cause significant vision loss, hearing loss or ear infections, short stature and joint deformities (contractures), dysostosis multiplex, carpal tunnel syndrome, and spinal stenosis in the neck (See Genetics Home Reference, 2020 (Lister Hill National Center for Biomedical Communications, US National Library of Medicine, NIH, DHHS, p. 1-6)).  The specification only discloses the survival of SMN mutant mice is increased following intrathecal injection of rAAV9 SMN with contrast agent, relative to the survival of SMN mutant mice following injection of rAAV9 SMN in the absence of contrast agent.  SMN mutant mice are different from MPS I patients and they represent totally different diseases.  The data of SMN mutant mice treated with SMN cannot be extrapolated into success in treating MPS I in vivo.  The Declarations by Dr. Goldman and Barth only show data of treating CLN3 and CLN6 disease.
The specification and the Declarations by Dr. Goldman and Barth fail to provide adequate guidance and evidence for how to treat Mucopolysaccharidosis I (MPS I) by delivering rAAV9 comprising various type of genes expressing functional polypeptide and numerous 
The claims read on gene transfer or gene therapy via intrathecal injection, intracistermal injection, or intracerebroventricular injection in vivo.  The state of the prior art of gene transfer or gene therapy was not well developed and was highly unpredictable at the time of filing.  While progress has been made in recent years for gene transfer in vivo, vector targeting to desired tissues in vivo continues to be unpredictable and inefficient as supported by numerous teachings available in the art.  There are many factors that contribute to the unpredictability of gene transfer or gene therapy in vivo.
Kotterman et al., 2014 (Nature Reviews, Vol. 15, p. 445-451) reports that AAV still has significant challenges regarding successful use in treatment regimens (pg. 450 col. 2). Specifically Kotterman points out “widespread natural exposure to AAVs has resulted in a large portion of the population with neutralizing antibodies specific to capsids in the blood and other body fluids, which markedly limit gene delivery by many natural vectors... following cellular transduction, AAV capsid epitopes can become cross-presented on major histocompatibility complex (MHC) class I molecules, which leads to the elimination of transduced cells by capsid-
Shim et al., 2017 (Current Gene Therapy, Vol. 17, No. 5, p. 1-18) reports that in all gene therapy applications, delivery issues are essential, and nucleic acids are highly polar macromolecules and cannot diffuse through cell membranes.  For the delivery of nucleic acids into target cells, viral and nonviral methods have been used.  Despite success, viral vectors still suffer from various challenges, including cytotoxicity, immune response, tumorigenicity, cargo capacity and production problems (e.g. p. 1, right column, 2nd paragraph).  “Although nonviral methods have many advantages, including safety, the reasons these methods are falling behind viral methods with regard to outcomes might still be a matter of “delivery”, including passing in vivo physiological barriers, cellular/nuclear uptake, and endosomal release… Behavior in the physiological environment is the most important hurdle for vectors” (e.g. p. 13, left column, 4th full paragraph).  Thus, viral vector delivery of nucleic acid still suffer from various challenges, including cytotoxicity, immune response, tumorigenicity, cargo capacity and production 
Lenzi et al., 2014 (NCBI Bookshelf, A Service of the National Library of Medicine, National Institute of Health, Oversight and Review of Clinical Gene Transfer Protocols: Assessing the Role of the Recombinant DNA Advisory Committee.  Washington (DC): National Academies Press (US), pages 1-16) discuss scientific hurdles of gene transfer in vivo.  Some scientific hurdles, such as the absence of efficient delivery systems, difficulty with sustained expression, insertional mutagenesis and host immune reactions, remain formidable challenges to the field of gene transfer.  Many of the hurdles have to do with providing efficient gene delivery.  For examples, the vector uptake and distribution must be tightly controlled so that expression of the vector-encoded gene remains within the therapeutic range-if the expression is too low, the functional protein product may not be produced at a high enough concentration to effectively restore the intended biochemical pathway.  Transcription of the new genetic material must remain stable so that the transgene is expressed as long as necessary to treat the disease.  The degree to which the vector containing the transgene is taken up in a sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors.  The ideal vector would be cell-type specific, but the design of either non-viral or viral vectors that successfully target a specific cellular receptor has been elusive despite a great deal of effort.  To date, re-engineered viral vectors are often too large, too unstable, or otherwise unable to reach the nucleus of some cell types.  Non-viral gene delivery remains prohibitively inefficient for most therapeutic applications (e.g. p. 10, under “Scientific Hurdles”).  For viral vectors, especially adenoviral and adeno-associated viral vectors, the exposed individuals have circulating antibodies that can interfere 
It appears that there are several challenges facing naked DNA delivery including inefficient uptake of the therapeutic gene into the target cells, rapid clearance of the DNA from the circulation and several barriers at various cellular and nuclear levels, and there is immune response against adenovirus vector, AAV vector. The degree to which the vector containing the transgene is taken up in a sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors.  Administration routes also play an important role to determine whether sufficient DNA or vector can be obtained at target sites in a subject.  Different administration route of the nucleic acid can result in different efficiency of gene expression and can influence whether sufficient expressed gene product can be obtained at the target cells so as to perform its purpose in vivo.  The type of promoter used also can affect the efficiency of desired nucleic acid and gene product expressed at the target cells and whether sufficient nucleic acid and gene product is expressed so as to provide desired effect for treating a disease or condition, such as MPS I in vivo.  
Further, the claims read on a rAAV9 comprising a polynucleotide expressing a functional polypeptide for treating MPS I, and the claims encompass numerous different genes encoding different functional proteins that have different biological functions.  As discussed above, it is unclear as to the metes and bounds of what would be considered “a functional polypeptide for treating MPS I in the nerve and/or glial cells”.  It is unclear what kind of polypeptide is 
The biological function of a protein was unpredictable from mere amino acid sequence of the protein.  It was known in the art that the amino acid sequence of a polypeptide determines its structural and functional properties (including half-life), and predictability of which amino acid(s) can be removed from or added to a polypeptide’s sequence and still result in similar or higher activity or result in stabilization of the protein is extremely complex, and well outside the realm of routine experimentation.  
Bryan et al., 2013 (http://www.elsevierblogs.com/currentcomments/?p=962, Implications of protein fold switching, p. 1-4) discusses unpredictability of the protein function from protein amino acid sequence and secondary structure.  Bryan points out “while most globular proteins ab initio and knowledge-based prediction algorithms, demonstrating that current knowledge of protein folding physics is incomplete [4]. Our previous studies on the GA /GB system demonstrated that protein structure can be encoded by a small number of essential residues, and that a very limited subset of intra-protein interactions can tip the balance from one fold (4b+a) to another (3a) [5, 6]. These observations reveal an additional layer of complexity in protein folding. While mutations often appear to have little effect on the overall structure, they can destabilize the original fold and simultaneously increase the propensity for new folds and functions.” (p. 1).  Thus, the secondary structure of protein can have major shifts from one physiological condition to another physiological condition.  The structures of protein sequences at the interface between folds are unpredictable to both ab initio and knowledge-based prediction algorithms.  Mutations on the protein sequence may appear to have little effect on the overall structure, they can destabilize the original fold and simultaneously increase the propensity for new folds and functions.
Further, Maqbool et al., 2015 (Biochemical Society Transactions, Vol. 43, No. 5, p. 1011-1017) discuss the function of the substrate-binding protein (SBP) subunit of ATP-binding cassette (ABC) transporters and reports that “subtle changes in binding-site architecture, including changes in side chains not directly involved in ligand co-ordination, can result in 17) in YtfQ) results in a salt-bridge forming with Asp90, which alters its conformation such that it now points away from the binding pocket.  “The “space” created is where the extended form of the furanose sugars sits.  However, one would have great difficulty in predicting this change from sequence analysis alone.  Overall, although almost half of the binding pocket is conserved, the sugars all sit in different conformations within their respective binding pockets, making it very difficult to predict ab initio what a particular binding pocket is going to recognize beyond being a monosaccharide” (e.g. p. 1012, right column, 1st full paragraph).  Maqbool concludes that “using sequence based analysis, a protein can be placed into one of the clusters and this can give a likely prediction of the overall ‘class’ of substrate that an uncharacterized ABC transporter might recognize.  However, as we have seen, it is then currently almost impossible to make a very accurate prediction about the exact substrates that are bound” (e.g. p. 1016, left column, 1st paragraph).  Clearly, the exact type of substrate the substrate-binding protein (SBP) will bind was unpredictable from mere amino acid sequence analysis.
Different proteins differ in their biological functions and protein function was unpredictable from mere amino acid sequence at the time of the invention, even same family proteins having conserved region can show diverse biological functions, and a single amino acid substitution and the nature of the amino acid can alter and determine the biological function of a protein.  Different polynucleotides encoding different functional proteins for treating MPS I would have different effects on treating MPS I in vivo.  It was unpredictable at the time of the invention whether the different polynucleotides encoding different functional proteins in 
For the reasons discussed above, it would have required undue experimentation for one skilled in the art at the time of the invention to practice over the full scope of the invention claimed.  This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the level of skill which is high, the working examples provided and scarcity of guidance in the specification, and the unpredictable nature of the art.  

The amount of experimentation necessary:
One skilled in the art at the time of the invention would require to identify and characterize numerous different genes encoding a functional polypeptide for treating MPS I, identify and characterize various contrast agents for its use in treating MPS I, prepare rAAV9 vector comprising the gene for treating MPS I, administer the prepared rAAV9 vector and a contrast agent to a human subject having MPS I via intrathecal injection, intracistermal injection, or intracerebroventricular injection, trial and error experimentation to determine which administration route would be able to provide sufficient expression of the gene product in the 

Applicant argues that claim 49 has been amended to recite “a recombinant AAV9 genome comprising a polynucleotide that expresses a functional polypeptide for treating MPS I in the nerve and/or glial cells”.  Since it was well known that MPS I is caused by a mutation in the IDUA gene, thus, one of ordinary skill in the art understands the recited phrase refers to a IDUA polynucleotide that expresses a functional alpha-L iduronate enzyme.  Applicant cites In re Wright, and Examples 2-4 of the specification, and argues that the present application demonstrates successful transduction and expression using the rAAV9 and contrast agent platform, one skilled in the art would recognize that rAAV9 in combination with a non-ionic, low osmolar contrast agent can successfully deliver several different transgenes and can successfully treat MPS I by intrathecal, intracisternal or intracerebroventricular administration of the IDUA polynucleotide as a transgene in the rAAV9 (Remarks, p. 4-7).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 112, first paragraph, rejection and the following reasons.
The specification fails to clearly state what contrast agent is used in the Examples of treating SMN mutant mice with rAAV9 SMN.  Different contrast agents differ in their chemical structures and biological functions.  Different contrast agents have different effects on treating MPS I in vivo and it was unpredictable at the time of the invention what kind of contrast agent 
In addition, Mucopolysaccharidosis type I (MPS I) is a condition that affects many parts of the body, and it was divided into three separate syndrome: Hurler syndrome, Hurler-Scheie syndrome, and Scheie syndrome, and currently it is divided into the severe and attenuated types.  Pathological symptoms of MPS I include large head (macrocephaly), a buildup of fluid in the brain (hydrocephalus), heart valve abnormalities, distinctive-looking facial features that are described as “coarse”, an enlarged liver and spleen, a large tongue or vocal cords, narrow airway, 
It appears that there are several challenges facing DNA delivery including inefficient uptake of the therapeutic gene into the target cells, rapid clearance of the DNA from the circulation and several barriers at various cellular and nuclear levels, and there is immune response against adenovirus vector, AAV vector. The degree to which the vector containing the 
The specification and the Declarations by Dr. Goldman and Barth fail to provide adequate guidance and evidence for how to treat Mucopolysaccharidosis I (MPS I) by delivering rAAV9 comprising various type of genes expressing functional polypeptide and numerous different contrast agents to a human subject via intrathecal injection, intracistermal injection, or intracerebroventricular injection so as to provide therapeutic effects in ameliorating various pathological symptoms of MPS I as discussed above in vivo.  There is no evidence of record that administration of a recombinant AAV9 comprising various type of genes expressing functional polypeptide for treating MPS I and various contrast agents to a human subject via intrathecal injection, intracistermal injection, or intracerebroventricular injection would be able to provide therapeutic effect in treating various pathological symptoms of MPS I in vivo.  Absent specific guidance, one skilled in the art at the time of the invention would not know how to practice the instantly claimed invention.

Applicant cites In re Wands, In re Certain Limited-Charge Cell Culture Microcarriers and argues that a considerable amount of experimentation is permissible if it is merely routine, or if the specification provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.  One skilled in the art would discern from Examples 2-4 of 

Applicant argues that the rAAV and contrast agent platform has been demonstrated in the models of CLN3 and CLN6 as described in Declaration by Dr. Goldman and Dr. Barth.  Dr. Goldman declaration demonstrates that the mean yearly rate of change in UBDRS physical impairment score in the patients receiving one intrathecal injection of scAAV9.CLN3 was 0.07 versus the mean rate of 2.86 in natural history subject and expression of the CLN3 transcript throughout the brain and spinal cord.  scAAV9.CLN6 was intrathecally administered with a non-ionic, low osmolar contrast agent to Batten CLN6 patients, and showed the majority of patients receiving scAAV9.CLN6 demonstrates a beneficial effect in their motor and language score.  The latest clinical data demonstrated the claimed composition to have meaningful effect in slowing disease progression in a treated CLN6 patient compared to an untreated patient (Remarks, p. 8-9).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 112, first paragraph, rejection, the reasons set forth above and the following reasons.
Declaration by Dr. Mitch Goldman describes a scAAV9.CLN3 was delivered to Cynomolgus monkeys via a single intrathecal lumbar administration and shows expression of human CLN3 throughout the brain and spinal cord.  scAAV9.CLN3 was intrathecally administered to Batten CLN3 patients according to the method claimed in the present application, and the interim clinical data showed that the mean (SD) yearly rate of change in UBDRS physical impairment score in the 3 low-dose subjects was 0.07 (3.33) versus the mean rate of 2.86 in natural history patients, suggesting potentially early signs of stabilization.  
In addition, Mucopolysaccharidosis type I (MPS I) is a condition that affects many parts of the body, and it was divided into three separate syndrome: Hurler syndrome, Hurler-Scheie syndrome, and Scheie syndrome, and currently it is divided into the severe and attenuated types.  Pathological symptoms of MPS I include large head (macrocephaly), a buildup of fluid in the brain (hydrocephalus), heart valve abnormalities, distinctive-looking facial features that are described as “coarse”, an enlarged liver and spleen, a large tongue or vocal cords, narrow airway, clouding of the clear covering of the eye (cornea) which can cause significant vision loss, hearing loss or ear infections, short stature and joint deformities (contractures), dysostosis 
The specification and the Declarations by Dr. Goldman and Barth fail to provide adequate guidance and evidence for how to treat Mucopolysaccharidosis I (MPS I) by delivering rAAV9 comprising various type of genes expressing functional polypeptide and numerous different contrast agents to a human subject via intrathecal injection, intracistermal injection, or intracerebroventricular injection so as to provide therapeutic effects in ameliorating various pathological symptoms of MPS I as discussed above in vivo.  There is no evidence of record that administration of a recombinant AAV9 comprising various type of genes expressing functional polypeptide for treating MPS I and various contrast agents to a human subject via intrathecal injection, intracistermal injection, or intracerebroventricular injection would be able to provide therapeutic effect in treating various pathological symptoms of MPS I in vivo.  Absent specific guidance, one skilled in the art at the time of the invention would not know how to practice the instantly claimed invention.



Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHIN LIN CHEN/Primary Examiner, Art Unit 1632